POEEENBARGER, JUDGE:
This is a motion for the award of a peremptory writ of mandamus to compel the board of ballot commissioners of Wood County., to omit from “The West Virginia Non-Partisan League" ticket on the official ballot to be used in the general election to be held, Nov. 2, 1920, the names of several persons as candidates for local offices, on the ground that the certificates or petitions for their nominations were not filed in time. The movers are ■ voters of said county and members of “The West Virginia Non-Partisan League” and three of them members of its executive committee, and the motion was made, after notice to the members of the board of ballot commissions, as authorized by sec. 89, ch. 3 of the Code, dispensing with the requirement of an alternative writ.
The petitions or certificates of nomination relied upon by a majority of the board of ballot commissioners, as authority for their placing the names of certain candidates on “The West Virginia Non-Partisan League” ticket, were filed with the clerk of the Circuit Court of said county, Sept. 8, 1920. Their purpose is to make nominations authorized by a proviso in sec. 3 of ch. 5 of the Acts of the Extraordinary Session of the Legislature of 1916, as amended by ch. 78, Acts of 1919, saying any political party which polled less than ten per cent, of the total vote cast for governor at the last preceding general election, or any group of citizens, may nominate candidates and elect committees for any political division, -either by party conventions or.in accordance with the provisions of sec. 23 of said amending act. But another proviso requires certificates of such nominations to be filed within twenty days after the primary election for nominations. The primary election was held on the last Tuesday in May, 1920, as required by law. Hence, these certificates were filed more than two months after expiration of the period within which they could have been lawfully filed.
This limitation upon the right, to make nominations is not unreasonable. It allows ample time therefor, and is more liberal than the allowance made to established parties. The board of ballot commissioners have no right to put on any *277ticket, the name of any person not nominated pursuant to law. Cunningham et al. v. Cokely et al., 79 W. Va. 60.
It being thus shown that a majority of the board of ballot commissioners had departed from the requirements of law, respecting the ticket in question, in preparing the ballot, a peremptory writ was awarded, requiring them to omit the names of the candidates in question.

Peremptory writ awarded.